DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “in the first configuration the main rod and the legs are aligned parallel to a common longitudinal axis of the main rod”.  This limitation does not appear to be true. The drawings of the present invention show the legs as each having their own longitudinal axes, which are always offset from the longitudinal axis of the main rod, i.e. the axes of the legs seems to be parallel to the longitudinal axis of the main rod in the first configuration.  As such, it not understood how the longitudinal axis can be a “common” axis.  Also it is not understood how the main rod can be parallel to a longitudinal axis of the main rod, as it itself is on the longitudinal axis.  Additionally, it also does not seem that the legs are “aligned” with the main rod, as none of the legs 
Claim 16 recites “the base portion comprises a hub portion and a locking section that cooperate to lock the legs along the longitudinal axis in the first 25configuration” in lines 13-14.  This limitation does not appear to be true. The drawings of the present invention show the legs as each having their own longitudinal axes, which are always offset from the longitudinal axis of the main rod, i.e. the axes of the legs seems to be parallel to the longitudinal axis of the main rod in the first configuration. As such, the legs cannot be locked “along” the longitudinal axis of the main rod.  Clarification is required.   
Claim 16 recites the limitation "the longitudinal axis" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “a longitudinal axis of the main rod” in line 2.  It is unclear if this is the same longitudinal axis of the main rod previously recited in claim 1 (line 14).  If so, “a” should be changed to --the-- or --said--.  For examination purposes, they are assumed to be the same.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 4, 5, 13, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallier (US-1,089,295).
Claim 1: Vallier discloses a crutch for supporting a leg of a user, said crutch comprising: a handle (2); a base portion (bottom portion of 1 below slot 12, the base portion also including pin 13) having a plurality of legs (6), said legs defining a footprint when contacting the ground (as seen in FIG. 2) wherein the base portion comprises a recess (5) for each leg (as seen in FIG. 2), each recess defining a movement path for one of the legs (the recess keeps the leg from moving laterally so they only move in a straight angular manner relative to the main rod); and a main rod (portion of 1 above 12) connecting the handle and the base portion (as seen in the figures), wherein the legs of the base portion are moveable to alter the height of the handle from a first configuration to a second configuration, and wherein in the first configuration the handle is positioned at a first height for gripping by an ambulatory user (FIG. 1) and in the second configuration the handle is positioned at a second, shorter, distance for resting a foot of a sitting user (FIG. 2), and wherein in the second configuration the legs of the base portion are splayed outward away from a longitudinal axis of the main rod to provide a larger footprint in the second configuration than in the first configuration (as seen in FIG. 2 versus FIG. 1).
Claim 2: Vallier discloses the base portion as being rotatable relative to the main rod to alter the length of the crutch from the first configuration to the second configuration (legs 6 rotate outward relative to the main rod).

	Claim 5: Vallier discloses the main rod and the legs as being aligned parallel to a common longitudinal axis of the main rod in the first configuration (as best understood, as seen in FIGS. 1 and 3, the axes of each individual leg is parallel to the longitudinal axis of the main rod).
	Claim 13: Vallier discloses the base portion as comprising a hub portion (bottom portion of 1) and a locking section (pin 13) that cooperate to lock the legs parallel to the longitudinal axis of the main rod in the first configuration (via 17; page 1, lines 106-109).
	Claim 14: Vallier discloses the hub portion and the locking section as further cooperating to lock the splayed outward legs in the second configuration (via 9/10 and 16; page 1, lines 99-106 and 109-112, page 2, lines 1-3).
	Claim 18: Vallier discloses the legs as being moveable to between 10 to 90 degrees away a longitudinal axis of the main rod in the second configuration (as seen in FIG. 2, the legs are splayed at least 10 degrees but not all the way to 90 degrees relative to the main rod).

Claim(s) 1, 2, 4, 5 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gullo (US-9,179,746 B2).
Claim 1: Gullo discloses a crutch for supporting a leg of a user, said crutch comprising: a handle (8, 18); a base portion (46) having a plurality of legs (32), said legs defining a footprint when contacting the ground wherein the base portion comprises a 
Claim 2: Gullo discloses the base portion as being rotatable relative to the main rod to alter the length of the crutch from the first configuration to the second configuration (legs 32 rotate outward relative to the main rod).
	Claim 4: Gullo discloses the plurality of legs as comprising at least three legs (shown as having three legs in FIGS. 3, 4 and 9), an area between the legs defining the footprint of the base portion.
	Claim 5: Gullo discloses the main rod and the legs as being aligned parallel to a common longitudinal axis of the main rod in the first configuration (as best understood, as seen in FIG. 2, the axes of each individual leg is parallel to the longitudinal axis of the main rod).
	Claim 18: Gullo discloses the legs as being moveable to between 10 to 90 degrees away a longitudinal axis of the main rod in the second configuration (as seen in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gullo (US-9,179,746 B2) as applied to claim 1 above, and further in view of Eben (US-2,793,680).
Gullo is discussed above but lacks the legs being resiliently biased away from the longitudinal axis.  Eben discloses a crutch for supporting a leg of a user, said crutch comprising: a handle (12); 5a base portion (comprised of 11, 16, 28, 30) having a plurality of legs (28, 30), said legs defining a footprint when contacting the ground (either in the configuration shown in FIG. 1 or FIG. 2); and a main rod (10) connecting the handle and the base portion (as seen in FIGS. 4-6); wherein the legs of the base portion are moveable to alter the height of the handle from a first configuration (FIG. 1) to a second configuration (FIG. 2), and wherein in the first configuration the 10handle is positioned at a first height for gripping by an ambulatory user (as seen in FIG. 1, the handle 12 is positioned a distance from the ground) and in the second configuration the handle is positioned at a second, shorter, distance (as seen in FIG. 2, the handle 12 is . 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection (Vallier or Gullo) does not rely on the reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   While Eben is applied above as a teaching reference, it is not used for any teaching argued by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636